DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to a supplemental amendment filed on 01/10/2022.
3.       Claims 1-13 are pending.  Applicant has amended claims 1, 4-5, 11 and cancelled claims 2-3, 6-10 and 12-13.

EXAMINER'S AMENDMENT
4.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Jennifer H. Lunn (Reg. No.: 75,765) on 01/11/2022.  Ms. Lunn has authorized examiner to amend claims 4 and 5 as set forth below:

Claim 4,
Lines 2-3, amend “a entire solar” to “an entire solar”.

Claim 5,
Line 2, amend “the range” to “a range”.

                                                        
Reasons for Allowance



Nomura discloses a composite:
an Indium (In), a Gallium (Ga), a nitrogen (N) (paragraph 0035) in a ZnO (i.e., (ZnO)y, paragraphs 0035-0036),
wherein in a form of a solid solution (i.e., InN, GaN, ZnO, paragraph 0036).

However, Nomura does not disclose or suggest a photostable composite of an Indium gallium nitride (InGaN) in a ZnO, comprising an Indium (In) content in a range of 1-40 wt%, a Gallium (Ga) content in a range of 1-15 wt%, a nitrogen (N) content in a range of 0.1 to 5 wt%, and a remaining content in wt% of the photostable composite is the ZnO,
wherein the Indium gallium nitride (InGaN) is in a form a solid solution as embedded quantum dots in the ZnO which serves as a light harvester for solar hydrogen production from water splitting without the use of any sacrificial agent or a co-catalyst and in other photocatalytic reactors,
wherein the nitrogen present is in a form of nitride.
 
Jun discloses a composite of an Indium gallium nitride (InGaN) in a ZnO, comprising 
an Indium (In), a Gallium (Ga), a nitrogen (N) (i.e., Group II-VI compounds, a group III-V compound or a mixture of the group II-VI compounds and the Group III-V compound comprising InGaN and ZnO, see paragraphs 0114-0115),
	wherein the Indium gallium nitride (InGaN) embedded as quantum dots (i.e., semiconductor nanocrystal, paragraphs 0005, 0114-0115).

However, Jun does not disclose or suggest a photostable composite 

wherein the Indium gallium nitride (InGaN) is in a form a solid solution as embedded quantum dots in the ZnO which serves as a light harvester for solar hydrogen production from water splitting without the use of any sacrificial agent or a co-catalyst and in other photocatalytic reactors,
wherein the nitrogen present is in a form of nitride.


Thus, it is clear that Nomura and Jun, either alone or in combination, do not disclose or suggest the present invention. 
 
Further, applicant’s amendment overcomes the 35 USC 112, first and second paragraph rejections of record.


In light of the above, the present claims 1, 4-5 and 11 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        01/11/2022